Title: From Alexander Hamilton to Gouverneur Morris, 26 December 1800
From: Hamilton, Alexander
To: Morris, Gouverneur



New York 26 Decr. 1800
Dr Sir

The post of yesterday gave me the pleasure of a letter from you. I thank you for the communication. I trust that a letter which I wrote you the day before the receipt of yours will have duly reached you as it contains some very free & confidential observations ending in two results—1 That The Convention with France ought to be ratified as the least of two evils 2 That on the same ground Jefferson ought to be preferred to Burr.
I trust the Fœderalists will not finally be so mad as to vote for the latter. I speak with an intimate & accurate knowlege of character. His elevation can only promote the purposes of the desperate and proflicate. ⟨If t⟩here be ⟨a man⟩ in the world I ought to hate it is Jefferson. With Burr I have always been personally well. But the public good must be paramount to every private consideration. My opinion may be freely used with such reserves as you shall think discreet.
Yrs.   very truly

A H
G Morris Esq
